UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52792 SUSPECT DETECTION SYSTEMS INC. (Exact name of small business issuer as specified in its charter) Delaware 98-0511645 (State of incorporation) (IRS Employer ID Number) 150 West 56th Street, Suite 4005,New York, NY 10019 (Address of principal executive offices) 972 (2) 500-1128 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No o As of November 15, 2010, 74,055,493 shares of common stock, par value $0.0001 per share, were issued and outstanding. TABLE OF CONTENTS Page PART I Item 1. Financial Statements F-1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 8 Item 4(T). Controls and Procedures 8 PART II Item 1. Legal Proceedings 9 Item IA. Risk Factors 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3. Defaults Upon Senior Securities 9 Item 4. Removed and Reserved 9 Item 5. Other Information 9 Item 6. Exhibits 9 PART I FINANCIAL INFORMATION Item 1.Financial Statements. SUSPECT DETECTION SYSTEMS INC. INDEX TO CONSOLIDATED FINANCIAL STATEMENTS (RESTATED) SEPTEMBER 30, 2010, AND 2009 (Unaudited) Restated Consolidated Financial Statements- Consolidated Balance Sheets as of September 30, 2010, and December 31, 2009
